DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant Amendment filed on 03/07/2022. Claims 1-5, 7-14, and 16-22 are pending in the office action.
Claims 1, 4-5, 11, 13-14, and 20 have been amended.
Claims 6 and 15 have been canceled.

Response to Arguments
Claim objection is obviated in view of claim amendment.
Claim rejection under 35 U.S.C 112 have been withdrawn in view of claim amendment.
Applicant’s arguments, see pages 7-11, filed 03/07/2022, with respect to claims 1, 11, and 20 have been fully considered and are persuasive.  The claim rejection under 35 U.S.C 103 of claims 1-5, 7-14, and 16-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: see Applicant’s argument, pages 7-11, filed on 03/07/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851